DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims and Previous Objections/Rejections Status
	Claims 1-14 and 17-20 are pending in the application. Claims 15 and 16 were canceled and claims 19 and 20 were newly added in in the amendment filed 11/10/21.
The rejection of claims 1-14,17 and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose-Petruck et al. (US 2013/0095499A1) in view Akhtari (US2008/0206146A1) and in further view of Balian (US 7,323,542B2) and Heath et al. (Cancer Res. 2007, 67, 202-208) is maintained but modified to include the references of Paciotti et al. (US 2005/0175584A1) and Lee et al. (Biochem. 2010, 49, 1364-1376).

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Modified Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-14 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Rose-Petruck et al. (US 2013/0095499A1) in view Akhtari (US2008/0206146A1), Balian (US 7,323,542B2) and Heath et al. (Cancer Res. 2007, 67, 202-208) and in further view of Paciotti et al. (US 2005/0175584A1) and Lee et al. (Biochem. 2010, 49, 1364-1376).
Rose-Petruck et al. (US 2013/0095499A1) discloses a nanoparticle composition comprising a nanoparticle, polymer layer coating the nanoparticle and a binding agent that specifically binds a molecular species (p1, [0008]; p10, [0110]; p5, [0056]). The nanoparticle composition is used for imaging tissue, such as bone, muscle, etc. (p2, [0017]; p9, [0092]; p18, [0184]) via MRI, CT, etc. (p4, [0051]; p18, [0184]).
The polymer comprises a polyethylene glycol, a polyelectrolyte, etc. (p1, [0008]; p2, [0024]; p8, [0077],[0083]) which encompasses the PEG polymeric shell of the instant claims. The nanoparticle comprises a metallic core of metal, metal oxide, etc. (e.g. gold, gadolinium, iron, etc.) (p1, [0009-0011]; p2, [0023],[0025]; p4, [0051]; p8, [0073],[0083]; p10, [0111]) which encompasses the gold or gadolinium contrast material core of the instant claims. The polymer layer may include both the polyethylene glycol and the polyelectrolyte layer (p9, [0096]). 
A binding agent can be attached or conjugated to the nanoparticle and includes a protein, drug, etc. (p2, [0015]; p6, [0061]; p10, [0113]) using carbodiimide-amine linking chemistry (p17, [0178]) which encompasses covalent bonding via carbodiimide chemistry. The binding agent or plurality of binding agents is conjugated or attached to an external surface of the nanoparticle at a carboxy-terminus or an amino-terminus (p2, [0028]; p6, [0061]). The binding agent is specifically attached to a portion of a surface of the nanoparticles, for example the binding agent is attached using a linker such as amino acids (p10, [0113]). 

the pharmaceutically acceptable vehicle and bioactive compound, respectively, of the instant claims.
The nanoparticles have an average diameter of at least about 100 nm (p1, [0012]; p4, [0049];
p8, [0075-0077]) which encompasses the mean diameter of the biospecific agent of the instant claims. For example, PEG-coated gold nanoparticles that are antibody conjugated have a diameter 93.9 ± 18.3 nm (p17, [0178]). 
Rose-Petruck et al. does not disclose a peptide that inhibits osteoclast-osteoclast and/or osteoclast-osteoblast interactions; a peptide that mimics OPG by binding RANK, such as the peptide of the instant claim 9; or that the polymeric shell is derivatized with succinic anhydride.
Akhtari (US2008/0206146A1) discloses functionalized magnetic nanoparticles that exhibit binding to specific tissue types, such as bone, etc. The functionalized magnetic nanoparticles are used in conjunction with MRI and diagnostic, prognostic and therapeutic methods (abstract; p1, [0006]; p2, [0022-0023]).
The nanoparticle formula includes M-(L)-Z or M-S-(L)-Z1Z2 wherein M is a core, S is a biocompatible substrate, L is an optional linker and Z1 and Z2 represent different functional groups that provide for binding to a specific tissue type or cell type (p3, [0034-0035]). L and Z or S and L are covalently bound (p3, [0034]; p5, [0052]). The linker may be attached to the polymer layer and comprises amino acids, peptides, etc. (p4, [0037]; p8, [0073]). 
The nanoparticle core materials, M, comprise a magnetic magnetite, pure metals, etc. and the core may be coated with a suitable coating, S, such as dextran, albumin, polyethylene glycols, etc. (p2, [0026]; p3, [0029]; p4, [0036]). The metals comprise Fe, Ni, Ag, etc. (p2, [0026]; p3, [0030]). The coating may comprise NHS-PEG3400-Mal where NHS is N-hydroxysuccinimide (p11, [0109]).
The particles comprises a tissue-specific binding moiety, Z1, to specifically bind or adhere the

The particles comprises a functional group, Z2, such as a therapeutic agent, antibody, oligonucleotide, peptides, etc. (p2, [0014]; p3, [0034]; p10, [0094]).
The therapeutic agents are used to treat diseased bone tissue and comprise anti-cancer drugs, oligonucleotides, etc. (p5, [0047-0048]; p6, [0056]). The diseased tissue (e.g. bone tissue) can be imaged using the particles (p6, [0061]; p7, [0063]; p9, [0087-0089]).
The functionalized magnetic nanoparticles may be formulated into a pharmaceutical composition by mixture with a pharmaceutically acceptable carrier (p7, [0071]).
The nanoparticles have a diameter of between about 1 and 1000 nm, such as from about 100 nm to about 250 nm, etc. (p1, [0011]; p2, [0024]). 
Balian (US 7,323,542B2) discloses bone targeting peptides and the use of compositions comprising the peptides to induce bone repair and treat bone related diseases (abstract; column 1, lines 60+; column 3, lines 53-59; column 4, lines 23-32). The compounds can be coupled with other bioactive compounds as a means of delivering or retaining therapeutic agents at their target sites (column 1, lines 60+). The solid supports capable of forming covalent linkages includes magnetized particles (column 3, lines 37-46).
The peptide sequences target cells within bone and bone marrow, such as osteoblasts,

important consideration for potential uses (column 9, lines 16-33).
The compositions are provided for treating cancer, particularly bone cancers and cancers that metastasize to the bone and inhibiting the growth of tumors (column 3, lines 65+; column 7, lines 12-33; column 8, lines 38+).
Heath et al. (Cancer Res. 2007, 67, 202-208) discloses using a peptidomimetic OP3-4, designed to block the RANKL/RANK interaction, to inhibit osteoclastic bone resorption and TRAIL-induced apoptosis in vitro and myeloma bone disease in vivo. Myeloma cells express the receptor activator of nuclear factor кB ligand (RANKL), induce RANKL expression in the bone marrow, and down-regulate expression of the decoy receptor osteoprotegerin, thereby promoting bone resorption. OP3-4 inhibited osteoclast formation and bone resorption in vitro. OP3-4 reduced tumor burden when compared with the control. These data suggests that OP3-4 and the selective inhibition of RANKL, but not TRAIL activity, are effective in preventing myeloma bone disease and offer a novel therapeutic approach to treating this aspect of myeloma (abstract; p206, Discussion; p207, right column, last paragraph). OP3-4 inhibits osteoclastogenesis and bone resorption in vitro (abstract; p204, Results). The treatment with OP3-4 prevented the tumor-induced decrease in cancellous bone are and the development of osteolytic lesions (abstract).
The receptor activator of nuclear factor кB ligand (RANKL) plays a key role in osteoclastogenesis in myeloma. RANKL, a tumor necrosis factor (TNF) family member, binds to its receptor RANK on osteoclast precursors to stimulate osteoclastogenesis and bone resorption (p202, right column, first paragraph).
Myeloma cells hijack the RANKL/osteoprotegerin system, which is required for normal bone remodeling. Myeloma cells express RANKL and can promote osteoclastogenesis and bone resorption in a

Osteoprotegerin-like peptidomimetic (OP3-4, YCEIEFCYLIR) was modeled on the TNF-h-TNF receptor 1 complex, TRAIL-death receptor 5 complex, and Fas-Fas ligand complex, and shows that it functions by inhibiting the RANKL/RANK system (p203, left column; p203, right column, Peptide Synthesis).
At the time of the invention it would have been obvious to one ordinarily skilled in the art to functionalize the nanoparticles of Rose-Petruck et al. with the bone targeting peptides of Balian as Rose-Petruck et al. and Akhtari teach of analogous targeted-PEGylated-nanoparticles which are functionalization with multiple targeting moieties to target bone. Akhtari specifically teaches targeting diseased bone tissue that is inflamed e.g. an inflammatory reaction occurs at or near the bone tissue (e.g. bone destruction in inflammatory bone resorptive disorders such as osteoarthritis, etc.) as well as neoplastic diseases originating from the bone tissues or metastasizing to the bone tissue and Balian teaches of the covalent bond between the bone targeting peptides with a magnetized particles wherein the peptide sequences target cells within bone and bone marrow (e.g. osteoblasts, osteoblast progenitors, etc.) for the advantage of treating cancer, particularly bone cancers and cancers that metastasize to the bone and inhibiting the growth of tumors.
Therefore, it would have been predictable to substitute the binding agent of Rose-Petruck et al. which targets bone marrow with the bone targeting peptides of Balian that targets cells within bone and bone marrow for the advantage of site-specific treatment of bone diseases. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to functionalize the nanoparticles of Rose-Petruck et al. with the peptidomimetic OP3-4 of Heath et al. as Akhtari teaches of targeting nanoparticles to diseased bone tissue that is inflamed e.g. an inflammatory reaction occurs at or near the bone tissue (e.g. bone destruction in inflammatory bone resorptive disorders such as osteoarthritis, etc.) as well as neoplastic diseases originating from the bone tissues or 
Therefore, it would have been predictable to one ordinarily skilled in the art to substitute the binding agent of Rose-Petruck et al. for the OP3-4 for the advantage of inhibiting osteoclastic bone resorption.
At the time of the invention it would have been obvious and predictable to one ordinarily skilled in the art to functionalize the polymer of the nanoparticles with a succinic anhydride to allow for the advantage of crosslinking of therapeutic agents to the nanoparticles for treatment of diseased bone tissue, as taught by Akhtari.

Rose-Petruck et al. does not disclose the peptide spacer selected from SEQ ID Nos: 9-14.
Paciotti et al. (US 2005/0175584A1) discloses functionalized/coated gold nanoparticles (abstract). The gold nanoparticles can be functionalized with branched PEG and/or polylysine to bind targeting molecules and/or agents (p3, [0036-0040]; p4, [0045]; p5, [0057-0058],[0060]; p6, [0069]; p8, [0080]). Derivatized polylysine may be available at the surface of the gold nanoparticles to serve as an attachment site for agents or targeting molecules to bind (p7, [0072]). The derivatized polylysine may be altered with the addition of other poly-lysine groups to provide branches from a linear molecule (p8, [0080]). 
Lee et al. (Biochem. 2010, 49, 1364-1376) discloses targeted molecule imaging wherein targeting peptides are used for the efficient and specific delivery of imaging labels. The targeting peptides can be coupled with sophisticated bioconjugation (abstract). The peptides can be directly or indirectly labeled with a wide range of imaging moieties (p1365, left column, second paragraph; Figure 1; p1370,

At the time of the invention it would have been obvious to one ordinarily skilled in the art to utilize a linker (e.g. polylysine) to attach the bone targeting peptides of the combined references to the nanoparticles of Rose-Petruck et al. as Rose-Petruck et al. teaches of an amino acid linker to bind a binding agent/targeting moiety at the amino-terminus, Akhtari teaches of functionalizing magnetic nanoparticles with a linker (e.g. amino acids, peptides), that is attached to the polymer layer, in order to attach bone tissue-specific binding moieties and Paciotti et al. teaches of branched PEG and/or polylysine functionalized/coated gold nanoparticles to bind targeting molecules and/or agents wherein the branched polylysine is be available at the surface of the gold nanoparticles to serve as an attachment site for agents or targeting molecules.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to attach a peptide targeting moiety to a nanoparticle via a linker as Lee et al. teaches that it is a known efficient and effective way to specifically deliver a variety of imaging agents to a subject 
    PNG
    media_image1.png
    215
    414
    media_image1.png
    Greyscale
 and it would have been predictable to examine the branched polylysine linker of various chain lengths and/or branching, such as that of SEQ ID Nos 9-11 for effective binding of the targeting peptide to bone tissues.

Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive.

The references of Rose-Petruck et al., Akhtari, Balian and Heath et al. were not used to teach of a spacer peptide SEQ ID Nos: 9-14.
The reference of Rose-Petruck et al. teaches of an amino acid linker to bind a binding agent/targeting moiety at the amino-terminus.
The reference of Akhtari teaches of functionalizing magnetic nanoparticles with a linker (e.g. amino acids, peptides), that is attached to the polymer layer, in order to attach bone tissue-specific binding moieties.
The reference of Paciotti et al. teaches of branched PEG and/or polylysine functionalized/coated gold nanoparticles to bind targeting molecules and/or agents wherein the branched polylysine is be available at the surface of the gold nanoparticles to serve as an attachment site for agents or targeting molecules.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to attach a peptide targeting moiety to a nanoparticle via a linker as Lee et al. teaches that it is a known efficient and effective way to specifically deliver a variety of imaging agents to a subject 
    PNG
    media_image1.png
    215
    414
    media_image1.png
    Greyscale
 and it would have been predictable to examine the branched polylysine linker of various chain lengths and/or branching, such as that of SEQ ID
.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MELISSA J PERREIRA/               Examiner, Art Unit 1618

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618